Case: 13-40531      Document: 00512546137         Page: 1    Date Filed: 02/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-40531                            February 27, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL PENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-728-3


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Michael Pena appeals his 97-month sentence imposed following a jury
trial conviction for conspiracy to possess with intent to distribute more than
100 kilograms of marijuana. Pena argues that the district court prevented him
from arguing that he was entitled to a safety-valve adjustment and a minor-
role adjustment. This argument is factually incorrect because the district court
allowed him to make these arguments at the sentencing hearing. In any event,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40531   Document: 00512546137    Page: 2   Date Filed: 02/27/2014


                               No. 13-40531

Pena has not shown that, given his admitted lies in court, the denials of the
safety-valve adjustment and minor-role adjustment were clearly erroneous.
See United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996). Accordingly, the
judgment of the district court is AFFIRMED.




                                     2